DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 6, 2022 has been entered. However, the amendment document filed on September 6, 2022 is considered non-compliant because it has failed to meet the requirements of 37 CFR1.121 or 1.4. In order for the amendment document to be compliant, a complete listing of all of the claims must be present. Claim 13 is omitted I the current set of claims. 
A telephonic call made to the applicant's representative, Mr. ANDERSON, LESTER, on October 21, 2022 to resolve the issue above. The applicant's representative indicated that claim 13 (not listed in the current set of claims) should have been listed as canceled claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term "progressively" in claim 1 is a relative term which renders the claim indefinite.  The term "progressively" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The term “progressively” is defined as “gradually and steadily” in Macmillan Dictionary. The gradualness and steadiness in time or speed to meet the claim limitation is unknown. Furthermore, the method of measuring such gradualness and steadiness in time or speed to meet the claim limitation is unknown. Same rejection applies to all pending claims.  In the interest of compact prosecution, the Examiner will interpret the term “progressive” as “followed by a new fixed current speed.” Paragraph [0022] of Applicant’s original disclosure.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krieger et al. (US 2003/0066912. Krieger hereafter).
With respect to claim 1, Krieger discloses an irrigation system (10) having a movement direction over a ground surface of a field, the irrigation system comprising: 
a plurality of spans (56), each having a longitudinal axis, said plurality of spans being connected at a flexible juncture (between 56 and 96) and having a state of alignment of the respective longitudinal axes of the plurality of spans (100 is leading, 100 is lagging, 100 is at speed, 60 is leading, 60 is lagging and 60 is at speed);  
an intermediate tower structure (78) between the plurality of spans configured to (capable of) support the plurality of spans above the ground surface; 
a variable-speed drive assembly (76) of the intermediate tower structure having a wheel (72 and 74) configured to (capable of) contact the ground surface below the irrigation system, a span motor (66) configured to (capable of) drive the wheel so as to propel the intermediate tower structure over the ground surface, a variable-speed drive controller (142) (configured for) controlling the speed of the span motor, and an alignment detector (138 in Figs. 2-5) of the variable-speed drive assembly configured to detect and output the state of alignment of the respective longitudinal axes of the plurality of spans indicating: (a) a lagging state of misalignment (when 60 is lagging); or (b) a leading state of misalignment (when 60 is leading); and 
said variable-speed drive controller monitoring and processing the output of the alignment detector and based on the state of alignment detected by the alignment detector configured to (capable of): (a) increase the speed over time of the span motor using a predetermined progressively increasing speed profile (when the potentiometer 142 detected an increasing (a new fixed higher speed) magnitude of misalignment over time based on the distance detected by the potentiometer 142) continuing while in the lagging state of misalignment; and (b) decrease the speed over time of the span motor using a predetermined progressively increasing speed profile (when the potentiometer 142 detected a decreasing (a new fixed lower speed) magnitude of misalignment over time based on the distance detected by the potentiometer 142) continuing while in the leading state of misalignment, to thereby maintain substantial straight alignment of the respective longitudinal axes of the plurality of spans (by comparing to the predetermined speed in the memory).
With respect to claim 4, Krieger discloses wherein the alignment detector comprises a switch (142 and 172 in Figs. 2-5).

Response to Arguments
Applicant's arguments filed on September 6, 2022 have been fully considered but they are not persuasive. 
With respect to the relative term “progressive,” the Applicant argues that the term is modified by the word “increasing” or “decreasing,” therefore, the term cannot be interpreted as “followed by a new fixed current speed.” 
First, the issue raised in the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejections above is the “rate of change” of the “increasing” or “decreasing.” The term “progressively” is defined as “gradually and steadily” in Macmillan Dictionary. The term "progressively" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The “gradualness and steadiness in time or speed” to meet the claim limitation is unknown. Furthermore, the method of measuring such gradualness and steadiness in time or speed to meet the claim limitation is unknown. 
Second, paragraph [0022] of Applicant’s original disclosure clearly indicated that “…a predetermined progressively increasing speed profile followed by a new fixed current speed and a predetermined progressively decreasing speed profile followed by a new fixed current speed…” Clearly, once a “predetermined progressively increasing speed profile” is initiated, it followed by a “new fixed current speed.” The issue is not about “fixed current speed” but a “new fixed current speed” measuring in time. In the interest of compact prosecution, the Examiner will interpret the term “progressive” as “followed by a new fixed current speed” as disclose in the paragraph [0022] of Applicant’s original disclosure.
With respect to the 35 U.S.C. 102(a)(1) rejections anticipated by Krieger, Applicant argues that the “predetermined progressively increasing speed profile” and the “predetermined progressively decreasing speed profile” are the argued/asserted “predetermined speed profiles” submitted on December 24, 2021. Although it is possible that the argued/asserted “predetermined speed profiles” can be the “predetermined progressively increasing speed profile” and the “predetermined progressively decreasing speed profile” in the claim, however, no where in the claim recites or requites the “predetermined speed profiles” are the recited limitations: “predetermined progressively increasing speed profile” and the “predetermined progressively decreasing speed profile.” Furthermore, as elaborated in the 35 U.S.C. 112(b) above, the term "progressively" in claim 1 is a relative term which renders the claim indefinite. The gradualness and steadiness in time or speed to meet the claim limitation is unknown. The method of measuring such gradualness and steadiness in time or speed to meet the claim limitation is also unknown.  
Applicant further argues that “Krieger uses a single potentiometer 142 or other analog sensor to measure the magnitude of the misalignment on a moment-by-moment basis while in the lagging state. Krieger's controller then specifies a predetermined speed for the span motor in direct proportion to the degree of lagging misalignment as indicated by the potentiometer at that instant in time” 
Again, the issue of the claim limitation is the term “progressively.” A rate of change over time. Clearly, Krieger discloses uses a single potentiometer 142 or other analog sensor to measure the magnitude of the misalignment on a moment-by-moment (measuring in real time) basis while in the lagging state. Krieger's controller then specifies a predetermined speed for the span motor in direct proportion to the degree of lagging misalignment as indicated by the potentiometer at that instant in time (again, measuring in real time).” If smaller time period is used as the rate of change of a speed, let say 1 second or 1 microsecond, then Krieger discloses the controller specifies a (new fixed current speed) predetermined speed over time.
Applicant further argues that the Applicant’s control system tends to result in a relatively steady speed for the intermediate tower structure over time. 
Again, Applicant is arguing a concept that is yet to be defined in the Specification and the Claims of the current application. What is “relatively steady speed? If the speed is set to 5 mph, is 4 mph or 4.5 mph within the “relatively steady speed?” What is the acceptable tolerance? ±1 mph? ±10% of the set speed? How long is the “over time?” an hour? Three seconds? 
 As disclose in Krieger’s reference, and admitted by the Applicant, Krieger discloses a real-time alignment system based on the degree of misalignment as indicated by the potentiometer. Krieger discloses a variable frequency drive (Fig. 6) that provide variable speed based on the magnitude of the degree of misalignment detected by the potentiometer. Therefore, the bigger the misalignment, the bigger the misalignment frequency is detected, the higher the speed is provided to align the spans. As shown in Fig. 6, the potentiometer is outputting signals to drive motor via variable frequency drive. The very meaning of a “variable frequency drive” means that the frequency, thus the speed of the motor, is variable based on the frequency of the frequency drive shown in Figure 6. The irrigation system 10 moves in either clockwise or anticlockwise direction about the center pivot tower 12 at a predetermined pacing speed (paragraph [0035]). When second distal end 60 is lagging, for example 5 degree, then the variable frequency drive will provide additional speed (for 5 degree misalignment) to the motor, on top of the pacing speed, to “catch-up” or “correct” the misalignment. As the degree of misalignment reduces, let say 3 degree after a few seconds, the additional speed to the motor will reduce correspondingly to a smaller speed for 3 degree misalignment on top of the pacing speed. The reverse is true for a leading state of misalignment. The speed of the motor is varying/changing in real-time, and is not fixed to a particular speed as argued by the Applicant. Krieger clearly discloses a variable frequency drive (Fig. 6) that provide variable speed to the drive motor for a real-time adjustment of the spans. For the sake of argument, even if Krieger can only provide three fixed speeds (leading speed, pacing speed and lagging speed), the changes from pacing speed to leading speed/lagging speed can be considered as progressively decreasing/increasing since the speed changes progressively (in time) from one speed to the other. Therefore, Krieger discloses progressively increasing the speed of the span motor in the lagging state of misalignment (when 60 is lagging) or progressively decreasing the speed of the span motor in the leading state of misalignment (when 60 is leading) as recited in the claims.
Furthermore, it should be noted that claim 1 recites, “configured to: (a) increase the speed over time of the span motor using a predetermined progressively increasing speed profile continuing while in the lagging state of misalignment.” Thus, when the potentiometer 142 detected an increased magnitude of misalignment over time, the potentiometer would increase the speed of the span motor to counter the increased magnitude of misalignment based on the distance (predetermined progressively increasing speed profile) detected by the potentiometer 142. Therefore, it is the Examiner’s position that Krieger discloses the ”predetermined progressively increasing speed profile” based on the distance detected by the potentiometer 142. In other words, in Krieger’s system, the bigger the misalignment is detected, the higher the speed (correction) is made. For example, if the potentiometer 142 detected ¼ inches of misalignment over a period of 5 seconds, then, the potentiometer 142 would output the analog output signal 143 relative to the ¼ inches misalignment detected over the period of 5 seconds to vary the speed of the first drive system 20 to realign the first irrigator span 14. The terms “configured to,” in line 18, requires the capability of Krieger’s system to perform the recited function, and when the magnitude of the misalignment (distance detected by the potentiometer 142) is detected constant over a period of time, potentiometer 142 would properly maintain the analog output signal 143 at the same degree (magnitude of the misalignment) over that period of time. Therefore, it is the Examiner’s position that Krieger discloses the “predetermined progressively increasing speed profile.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEE-CHONG LEE whose telephone number is (571)270-1916.  The examiner can normally be reached on Monday-Friday 8am -5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHEE-CHONG LEE/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        October 20, 2022